Citation Nr: 1612766	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-13 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the payment of $6,886.43 to the Contesting Claimant as attorney fees is proper.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to October 1976.  The Contesting Claimant is the Veteran's former representative.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that found that the Contesting Claimant was entitled to attorney fees.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  The transcript of the hearing has been associated with the claims file.  The Contesting Claimant was not notified of the hearing and was not present for the hearing.  In January 2016, the Contesting Claimant was provided with a copy of the portion of the hearing transcript relevant to the above claim and was asked if he desired to be present at a hearing before a VLJ of the Board.  The Contesting Claimant did not respond.  As such, the Board will continue with adjudication.


FINDING OF FACT

Payment of the 20 percent fee is unreasonable in light of the minimal amount of work performed by the Contesting Claimant and because the award of benefits was entirely unrelated to the Contesting Claimant's representation.


CONCLUSION OF LAW

VA payment of $6,886.43 to the Contesting Claimant as attorney fees is improper.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, an attorney fee dispute is not a "claim" for disability compensation benefits.  In this respect, the United States Court of Veterans Claims has held that VA's duties to notify and assist do not apply to cases where the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p).  As the propriety of attorney fees from the award of past-due benefits impacts the amount due to the Veteran, this matter qualifies as a simultaneously contested claim.  Special procedural regulations are applicable to such claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction (AOJ) in a simultaneously contested claim, and of the right and time limit for initiating an appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2015).  In September 2011 letters to the attorney and the Veteran, the RO notified the parties of the determination and of their rights and time limit for initiating an appeal, as well as hearing and representation rights.  This fulfilled the notice requirements.

In September 2011 the Veteran filed a Notice of Disagreement (NOD).  After a NOD is filed in a simultaneously contested claim, all interested parties are to be furnished with a copy of a Statement of the Case.  38 C.F.R. § 19.101.  In March 2012 the Veteran and the Contesting Claimant were provided with the Statement of the Case complying with this regulation.

In May 2012 the Veteran filed a substantive appeal on a VA Form 9 and requested a hearing at a local VA Office.  Pursuant to 38 C.F.R. § 19.102, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is to be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  In August 2012 the Contesting Claimant requested that a copy of any formal appeal filed by the Veteran be provided to him.  The information was provided in October 2012.

Under VA law, agents and attorneys may charge claimants or appellants for representation provided that the AOJ has issued a decision on a claim or claims, a NOD with respect to that decision has been filed on or after June 20, 2007, and the agent or attorney has complied with the power of attorney requirements set forth in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  38 U.S.C.A. § 5904(a)(5); 38 C.F.R. § 14.636(b).  

In June 2010 the Board denied the Veteran's applications to reopen claims of entitlement to service connection for a right side disability, left leg disorder, right leg disorder, and denied a claim for a compensable evaluation for residuals of left mastectomy.  The Board remanded issues of entitlement to compensable evaluation for migraines and entitlement to an effective date earlier than December 19, 2006, for the grant of service connection for left arm radiculitis.  

In September 2010 the Veteran submitted a NOD with regard to entitlement to individual unemployability denied in a November 2009 RO rating decision.  The Veteran was represented in November 2009 by a representative other than the Contested Claimant.

In October 2010 the Contesting Claimant submitted a valid, unlimited VA Form 21-22a identifying him as the Veteran's representative as well as an unlimited Attorney-Client Fee Contract.  The contract indicated that the Veteran agreed to pay a contingent fee equal to 20 percent of the total amount of any past due VA benefits awarded on the basis of the Veteran's claim(s) with the VA.  Contemporaneously, the Contesting Claimant submitted a statement indicating that the Veteran desired to reopen his application to establish service connection and disability compensation for his right side disability, his left leg disability, right leg disorder and his entitlement to a compensable rating for the residuals of his left mastectomy.

In August 2011 the Court affirmed the June 2010 Board decision.  

In August 2011 the RO granted entitlement to individual umeployability, effective March 2, 2010; basic eligibility to Dependent's Educational Assistance, effective March 2, 2010; entitlement to an evaluation of 70 percent disabling for depression with anxiety, effective January 22, 2009; and entitlement to an evaluation of 30 percent disabling for migraine headaches, effective January 7, 2011.  The same month, the Contesting Claimant provided the Veteran with a copy of the RO decision and indicated that if the Veteran wanted to appeal any portion of the decision the Veteran would need to file a NOD as soon as possible, but no later than August 2012.  The Contesting Claimant indicated that the Veteran may want to contact an attorney who practices Veteran's law.

As noted above, in September 2011 the Veteran and the Contested Claimant were notified that $6,886.43 of the award due to the August 2011 rating decision was withheld for attorney's fees.  The Veteran appealed this determination.

The Veteran argues that he had gathered all of his records and evidence on his own and had no help from the attorney.  He reported that the attorney did not represent him in the case for which benefits were being withheld and that he had another representative for these issues.

The payment of $6,886.43 to the Contesting Claimant as attorney fees is improper.  It is unclear whether the Veteran's appeal of individual unemployability was included in the contract.  Although the contract did not identify any limitations on the issues represented, the Contesting Claimant, in a contemporaneous statement did not identify the issue of individual employability.  The Contesting Claimant specifically identified issues other than individual unemployability.  Approximately eight months later, when the RO granted entitlement to individual unemployability and adjudicated other issues, the Contesting Claimant contacted the Veteran and instructed the Veteran that if he disagreed with the decision, the Veteran would have to file a NOD and provided information on obtaining representation.  In addition, review of the claims file does not reveal any argument or evidence submitted by the Contesting Claimant on behalf of the Veteran with regard to the issue of individual unemployability.  Thus, the payment of attorney's fees based upon the grant of individual unemployability is not proper.

In addition, payment of attorney's fees to the Contesting Claimant is improper because the fee is unreasonable.  

VA law generally provides that fees which do not exceed 20 percent of any past-due benefits awarded shall be presumed to be reasonable.  38 U.S.C.A. § 5904(a)(5); 38 C.F.R. § 14.636(f).  Under 38 C.F.R. § 14.636(e), the factors considered in determining whether fees are reasonable include: (1) the extent and type of services the representative performed; (2) the complexity of the case; (3) the level of skill and competence required of the representative in giving the services; (4) the amount of time spent on the case; (5) the results the representative achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which the representative was retained; (7) rates charged by other representatives for similar services; and (8) whether, and to what extent, the payment of fees is contingent upon the results achieved.  The presumption that 20 percent of past-due benefits represents a reasonable fee may be rebutted through an examination of the above factors that establishes there is clear and convincing evidence that a fee within the 20 percent range of any past-due benefits awarded is not reasonable.  38 C.F.R. § 14.636(f).  

The contingent fee set was 20 percent of past-due benefits, which is presumed reasonable.  However, the claims file does not reveal any argument or evidence submitted on behalf of the Veteran relevant to the issue of individual unemployability.  It is unclear, based upon a totality of evidence, whether the parties intended for the Veteran to be represented on the issue of individual unemployability.  Further, the Contesting Claimant has not submitted any evidence of work done regarding the issue and has not responded to a letter from the Board asking whether he desired to be present at a hearing on the issue of attorney's fees.  As such, the fee is unreasonable.



ORDER

Payment of $6,886.43 to the Contesting Claimant as attorney fees is improper.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


